DETAILED ACTION
This action is responsive to the communications filed on 9/27/2021.
Currently, claims 1-22 and 31-38 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 9/27/2021 is acknowledged and accepted by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-11, 17-18, 21-22, 31-33, 35, and 37-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2020/0266857: hereinafter “Hwang”).

With regards to claims 1, 31, and 38; Hwang teaches a method and apparatus for wireless communications at a first wireless device (figs. 10-22 and 28-46: e.g. figure 38 discloses a first wireless device and second wireless device used for wireless bi-directional sidelink communication, each device including a processor (e.g. 102) and memory unit (e.g. 104) connected to the processor (e.g. 102) as shown.  Note that other  comprising:
	a processor (previously addressed); and
	memory (previously addressed) coupled to the processor (previously addressed), the processor and memory (the processor and memory were previously addressed, also at least [0380-0385] addresses software instructions are stored in the memory and also executed by the processor in order to perform the functions/steps of the invention of Hwang.  Note that with regards to claim 38 and the ‘means for’ the limitations the processor executing software code instructions (which were stored in memory as addressed above) are mapped to the claims ‘means for’ (addressed below)) configured to/for (addressed below):
		(means for) transmitting assistance information to a second wireless device (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Where [0020-0021] address the UE reporting location information as well as direction and speed to other UEs (note vehicles are considered UEs).   Where [0163-0191] address various aspects of the sidelink communications between UEs, the more important sections discloses that transmission/reception resource of UEs for SL (sidelink) are partitioned into ‘SL resource pools’ that are preconfigured (e.g. initial communication) and reconfigured/reselected (later SL communication) based on channel measurements; these resources define DMRS patterns/configurations (the specific/instant DMRS pattern used by a particular UE is conveyed to other UEs via Sidelink Control Information (SCI), see [0167+0168].  Where various SL resources 
	the claim ‘assistance information’ that’s transmitted to another/second wireless UE is mapped to the transmitted feedback information transmitted to another UE by the first UE (of Hwang).  Such sidelink feedback/assistance information includes RSRP, location reporting of the receiving UE, location information of the target (e.g. transmitting) UE, speed and direction information of a UE, ‘vehicle motion’ of the UE, and Reference Signal resource/pattern indicators, et cetera; as stated by at least paragraphs [0020-0021], [0176-0189], [0200], [0221]); and
		(means for) determining an adaptive reference signal pattern of a reference signal for demodulating data (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Where the first UE configures/selects its own DMRS (note DMRS means DeModulation Reference Signal) pattern which is used to demodulate data by the other UE after receiving said data+DMRS transmission, this selection is based on the measured ‘channel measurements’ (e.g. RSRP although this is not a limiting example).  Additionally, the first UE also determines the DMRS pattern (conveyed by at least the SCI) within the received data transmission (with nested DMRS) from other UE which is used to demodulate received data), the adaptive reference signal pattern based at least in part on the assistance information (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Where the first UE configures/selects its own DMRS (note DMRS means DeModulation Reference Signal) pattern which is used to demodulate data by the other UE after receiving said .

With regards to claims 2 and 32, Hwang teaches the limitations of claims 1 and 31.
	Hwang further teaches the method of claim 1, further comprising (and wherein the processor and memory of claim 31 are further configured to/for): 
	determining a speed of the first wireless device (previously addressed, also see [0403] speed sensor within the first UE/vehicle); and
	 transmitting, as part of the assistance information, a speed value indicating the speed of the first wireless device (previously addressed and/or readily apparent).



	Hwang further teaches the method of claim 2 (previously addressed), further comprising (and wherein the processor and memory of claim 32 are further configured to/for): 
	determining a movement direction of the first wireless device (previously addressed and/or readily apparent); and
	transmitting, as part of the assistance information, a direction value indicating the movement direction of the first wireless device (previously addressed and/or readily apparent).

With regards to claims 5 and 35, Hwang teaches the limitations of claims 1 and 31.
	Hwang further teaches the method of claim 1, further comprising (and wherein the processor and memory of claim 31 are further configured to/for): 
	determining a location of the first wireless device (previously addressed and/or readily apparent); and 
	transmitting, as part of the assistance information, a location value indicating the location of the first wireless device (previously addressed and/or readily apparent).






	Hwang further teaches wherein determining the adaptive reference signal pattern (previously addressed) comprises: 
	receiving, from the second wireless device, an indication of the adaptive reference signal pattern (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Where the first UE configures/selects its own DMRS (note DMRS means DeModulation Reference Signal) pattern which is used to demodulate data by the other UE after receiving said data+DMRS transmission, this selection is based on the measured ‘channel measurements’ (e.g. the measured sidelink RSRP although this is not a limiting example).  Additionally, the first UE also determines the DMRS pattern (conveyed by at least the SCI) within the received data transmission (with nested DMRS) from other UE which is used to demodulate received data); and 
	determining the adaptive reference signal pattern based at least in part on the indication (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Where the first UE configures/selects its own DMRS (note DMRS means DeModulation Reference Signal) pattern which is used to demodulate data by the other UE after receiving said data+DMRS transmission, this selection is based on the measured ‘channel measurements’ (e.g. the measured sidelink RSRP although this is not a limiting example).  Additionally, the first UE also determines the DMRS pattern (conveyed by at least the SCI) within the received data transmission (with nested DMRS) from other UE which is used to demodulate received data).



	Hwang further teaches wherein determining the adaptive reference signal pattern (previously addressed) comprises: 
	receiving, from a plurality of wireless devices, respective indications of one or more reference signal patterns (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333] and the rationale for the rejection of claim 10 supra.  Additionally see figures 15 and 28 where a single UE performs bi-direction sidelink communication with multiple/other UEs.  The steps/functions as previously addressed are repeated for each sidelink communication between the first UE and other/multiple UEs); and 
	determining the adaptive reference signal pattern based at least in part on the one or more reference signal patterns (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333] and the rationale for the rejection of claim 10 supra.  Additionally see figures 15 and 28 where a single UE performs bi-direction sidelink communication with multiple/other UEs.  The steps/functions as previously addressed are repeated for each sidelink communication between the first UE and other/multiple UEs).







	Hwang further teaches the method of claim 1, further comprising: 
	identifying a periodicity for transmitting the assistance information (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333+0404].  At least [0020-0021], [0176-0189], [0200], and [0404] address periodic determination and reporting/transmission of ‘assistance information’.  The other limitations were previously addressed or are readily apparent), wherein the assistance information is transmitted in accordance with the periodicity (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333+0404].  At least [0020-0021], [0176-0189], [0200], and [0404] address periodic determination and reporting/transmission of ‘assistance information’.  The other limitations were previously addressed or are readily apparent).

With regards to claim 18, Hwang teaches the limitations of claim 1.
	Hwang further teaches the method of claim 1, further comprising: 
	receiving a request to transmit the assistance information (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Note that at least [0159], [0176-0189], and [0274] addresses the first UE receiving a request to determine ‘assistance information’ which is later reported/transmitted.  The other limitations were previously addressed or are readily apparent), wherein the assistance information is transmitted in response to the request (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Note that at least [0159], [0176-0189], and [0274] addresses the first UE receiving a request to determine ‘assistance information’ which is .

With regards to claim 21, Hwang teaches the limitations of claim 1.
	Hwang further teaches the method of claim 1, further comprising:
	communicating with the second wireless device using sidelink communications (previously addressed and/or readily apparent), wherein the first wireless device comprises a first user equipment (UE) and the second wireless device comprises a second UE (previously addressed and/or readily apparent).

With regards to claim 22, Hwang teaches the limitations of claim 21.
	Hwang further teaches wherein the sidelink communications comprise vehicle to everything communications (Vehicle to everything communication i.e. ‘V2X communications’ is replete in the Hwang reference (e.g. see [0020-0022]).  The other limitations were previously addressed and/or readily apparent).

With regards to claim 37, Hwang teaches a non-transitory computer-readable medium storing code for wireless communications at a first wireless device (figs. 10-22 and 28-46: e.g. figure 38 discloses a first wireless device and second wireless device used for wireless bi-directional sidelink communication, each device including a processor (e.g. 102) and memory unit (e.g. 104) connected to the processor (e.g. 102) as shown.  Note that other cited figures also discloses subject matter that meets the instant limitations.  Note that the non-transitory CRM is mapped to memory unit (e.g. , the code (previously addressed) comprising instructions executable by a processor (previously addressed) to (addressed below):
	transmit assistance information to a second wireless device (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Where [0020-0021] address the UE reporting location information as well as direction and speed to other UEs (note vehicles are considered UEs).   Where [0163-0191] address various aspects of the sidelink communications between UEs, the more important sections discloses that transmission/reception resource of UEs for SL (sidelink) are partitioned into ‘SL resource pools’ that are preconfigured (e.g. initial communication) and reconfigured/reselected (later SL communication) based on channel measurements; these resources define DMRS patterns/configurations (the specific/instant DMRS pattern used by a particular UE is conveyed to other UEs via Sidelink Control Information (SCI), see [0167+0168].  Where various SL resources (including selected DMRS pattern) disclosed by Hwang may can be updated or “(re)selected”; see [0167-0169] in the context of the other cited paragraphs supra.  Note that [0221] specifically addresses “link adaption”.
	the claim ‘assistance information’ that’s transmitted to another/second wireless UE is mapped to the transmitted feedback information transmitted to another UE by the first UE (of Hwang).  Such sidelink feedback/assistance information includes RSRP, location reporting of the receiving UE, location information of the target (e.g. ; and
	determine an adaptive reference signal pattern of a reference signal for demodulating data (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Where the first UE configures/selects its own DMRS (note DMRS means DeModulation Reference Signal) pattern which is used to demodulate data by the other UE after receiving said data+DMRS transmission, this selection is based on the measured ‘channel measurements’ (e.g. RSRP although this is not a limiting example).  Additionally, the first UE also determines the DMRS pattern (conveyed by at least the SCI) within the received data transmission (with nested DMRS) from other UE which is used to demodulate received data), the adaptive reference signal pattern based at least in part on the assistance information (figs. 10-22 and 28-46: [0020-0021], [0163-0191], [0200], [0221], and [0333].  Where the first UE configures/selects its own DMRS (note DMRS means DeModulation Reference Signal) pattern which is used to demodulate data by the other UE after receiving said data+DMRS transmission, this selection is based on the measured ‘channel measurements’ (e.g. the measured sidelink RSRP although this is not a limiting example).  Additionally, the first UE also determines the DMRS pattern (conveyed by at least the SCI) within the received data transmission (with nested DMRS) from other UE which is used to demodulate received data).


Allowable Subject Matter
Claims 4, 6-9, 12-16, 19-20, 34, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        1/15/2022